IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


JOHN HUNTER AND BARBARA         : No. 320 EAL 2014
HUNTER H/W,                     :
                                :
                Respondents     : Petition for Allowance of Appeal from the
                                : Order of the Superior Court
                                :
           v.                   :
                                :
                                :
GENERAL MOTORS CORPORATION,     :
SATURN CORPORATION, HOLMAN      :
SATURN AT ENGLISH CREEK, JOSEPH :
HOLMAN, HOLMAN ENTERPRISES,     :
D/B/A SATURN AT ENGLISH CREEK,  :
                                :
                Petitioners     :


                                    ORDER


PER CURIAM

     AND NOW, this 11th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.